Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following final office action is in response to the reply filed June 29, 2022.

Specification
The abstract of the disclosure is objected to because “[a] vehicle door control device includes a swingably support door” on line 1 is confusing since it is unclear how the control device can include a door.  It appears that the vehicle includes the door rather than the control device.  On line 2, “includes” is confusing since the applicant has used the word “includes” on line 1.  On line 6, “after the first braking process” is confusing since it is unclear what the first braking process is doing.  Is the applicant referring to the end of the first braking process?  On line 7, “where” is confusing.  Did the applicant mean to recite --when-- instead?  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because it is unclear how the applicant’s invention operates.  Paragraph 25 states that a reference braking force is applied to the door for stopping the door during the first braking processing.  Paragraph 26 states that, during the first braking processing, the braking force applied to the door is eliminated when the user operates the door.  However, paragraph 28 states that during the execution of the first braking processing, if the external force acting on the door is greater than or equal to the reference braking force, the first braking processing is ended, the second braking processing is started, and braking force is increased from the reference braking force.  How is the user able operate the door during the first braking processing?  If the user applies a force to the door which exceeds the reference braking force during the first braking processing, the first braking processing is ended and the second braking processing is started.  Thus, it appears that the user would not be able to operate the door during the first braking processing since operating the door during the first braking processing would end the first braking processing and begin the second braking processing.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “the first braking processing” on line 8 of claim 1 render the claims indefinite because they lack antecedent basis.  Additionally, it unclear what is happening to the first braking processing.  Is the applicant referring to the end of the first braking processing?
	Recitations such as “being applied” on line 11 of claim 1 render the claims indefinite because it is unclear to what element of the invention the braking force is being applied.
	Recitations such as “gradually” on line 3 of claim 2 render the claims indefinite because they are relative terms whose meaning cannot be readily ascertained and are not defined by the specification.
	Recitations such as “increases” on line 9 of claim 4 render the claims indefinite because it is unclear from what the rotation amount of the door is increasing.  Also see “does not increase” on line 9 of claim 4.  Is the applicant referring to a rotational rate or a total amount of rotation?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Elie et al. (US 2017/0030134) in view of Breed et al. (US 2002/0066158) and Sauerwein et al. (US 2016/0010379).  Elie et al. discloses a vehicle door control device configured to be applied to a vehicle 10 including a door 14 that is swingably supported and a door braking unit 22 that applies a braking force to the door, the vehicle door control device comprising: 
a braking control unit 70 configured to execute a first braking processing of holding the braking force at a reference braking force for stopping the door 14 as set forth on lines 3-5 of paragraph 78, and ending when an external force acts on the door, as set forth on lines14-19 of paragraph 78, and a second braking processing of gradually increasing the braking force from the reference braking force after the first braking processing, as set forth on lines 7-12 of paragraph 81, wherein 
the braking control unit executes, during execution of the second braking processing, a braking force eliminating processing of eliminating the braking force, as set forth on lines 10-13 of paragraph 79, and executes a third braking processing of holding the braking force to be equal to or larger than the reference braking force when the situation in which the external force is larger than the braking force does not continue as set forth on lines 3-5 of paragraph 78 (claim 1);
wherein the braking control unit 70 gradually reduces the braking force in the braking force eliminating processing as set forth on lines 7-10 of paragraph 79 (claim 2).
	Elie et al. is silent concerning ending a braking function when the external force is greater than the braking force and increasing the braking force in a stepwise or linear manner.
	However, Breed et al. discloses a vehicle door control device comprising a braking control unit 118 which maintains a holding braking force to hold a door in an opening position, wherein the holding braking force ends when an external force acting on the door is larger than the braking force.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Elie et al. with a force sufficient to release the door braking unit being larger than the braking force, as taught by Breed et al., to ensure that the controller only releases the door braking unit when desired by the user.
	Additionally, Sauerwein et al. discloses a vehicle door control device 20 comprising a braking control unit 32, 34 (fig. 4b) which increases a braking force applied to a door in a linear manner over time (fig. 10a).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Elie et al. with a vehicle door control device which increases a braking force applied to the door in a linear manner over time, as taught by Sauerwein et al., to provide the user with a smooth increase in the resistance to the movement of the door between the reference braking force and the elimination of the braking force to provide a positive user experience.
	It should be noted that the timing of the third braking processing of holding is not limited by claim 1.  Therefore, the third braking processing of holding can occur when the door is first opened from the angular position ɸ.

With respect to claim 3, Elie et al., as modified above, discloses that during the execution of the second braking process, when the external force is continuously larger than the braking force, the braking control unit executes the braking force eliminating process when an increment of the external force per unit time is less than an upper limit determination value which occurs when the user applies the force as set forth on lines 14-19 of paragraph 78, and executes the third braking process when the increment of the external force per unit time is equal to or larger than the upper limit determination value which occurs when the wind acts on the door as set forth on lines 7-12 of paragraph 81.

	With respect to claim 4, Elie et al., as modified above, the vehicle 10 includes a door driving unit 22 including a motor (not shown, but set forth on line 11 of paragraph 22) serving as a drive source that opens and closes the door 14, the vehicle door control device further comprises a drive control unit (not numbered, but comprising a part of the controller 70) that opens and closes the door by controlling the door driving unit 22, and during execution of the first braking process and the second braking process, the braking control unit determines that the external force is larger than the braking force when a rotation amount of the motor increases, as set forth on lines 1-3 of paragraph 77, and determines that the external force is equal to or smaller than the braking force when the rotation amount of the motor does not increase, as set forth on lines 1-3 of paragraph 77.

Response to Arguments
Applicant's arguments filed June 29, 2022 have been fully considered but they are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant is reminded that both the AFCP 2.0 program and the new P3 pilot may be available for after final consideration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634